Citation Nr: 0730710	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-06 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2004 rating decision 
by the New Orleans, Louisiana, Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The veteran has asserted that he has a current bilateral 
hearing loss that is etiologically related to his period of 
active service.  During his March 2007 hearing, he testified 
that during service, his military occupational specialty was 
that of a light weapons infantryman in the 25th Infantry 
Division.  He also indicated that he was exposed to acoustic 
trauma as a door gunner in the 1st Air Brigade during his 
service.  He also indicated that the Army never provided ear 
plugs.

The veteran is a Vietnam combat veteran who received the 
Combat Infantryman's Badge ("CIB"), the Vietnam Cross of 
Gallantry, and the Air Medal w/ V Device.  The veteran was an 
infantryman who reported being in close proximity to an 
explosion and the firing of 50-caliber guns without hearing 
protection for 11 months.  He also served as a door gunner in 
helicopters.  He states after a few months he began to 
experience "Pilot's Ear" or pressure problems manifesting 
in the ear.


Because the veteran served in combat, as found above, his 
account of in-service events is presumed credible.  West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 90, 98 (1993); 38 U.S.C.A §  1154(b).

The veteran testified to continuous symptoms of hearing loss 
since his discharge from active duty.  Within a year from 
discharge, the veteran stated that he had hearing symptoms 
and an ear infection while operating a tank car.   He stated 
that he was being treated by a VA medical facility in New 
Orleans, Louisiana.

The veteran is competent to describe continuous symptoms of 
tinnitus and hearing loss since military service.  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2);  Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran testified before the undersigned in March 2007 
via videoconference that he was treated by a private 
physician in the early 1980s following his military service 
who gave him antibiotics for ear infections and instructed 
him to report to the VA hearing clinic for further hearing 
loss treatment.  These records are not currently associated 
with the veteran's claims folder, nor has an attempt been 
made to retrieve them.  The veteran testified that he 
believes the private physician is now retired; however, he 
stated that he was located in Baton Rouge, Louisiana.

The veteran further testified that he was afforded a VA 
examination in August 2004.  During the exam, the veteran 
reported difficulty hearing since 1968.  He indicated that 
has had pressure problems AU several times a month for he 
last few years.  He told the examiner that he have been in 
close proximity to an explosion  and it was possible that 
shrapnel had got into his right ear canal because it is 
confirmed as being in the skin close to his right ear.  He 
reported exposure to the firing of 50 caliber guns without 
hearing protection for 11 months and served as a "Pilot's 
Ear."

The August 2004 audiological VA exam revealed mild to 
moderate sensorineural hearing loss from 3000-8000 Hz.  The 
reviewing audiologist stated that testing in August 1967 
precluded testing at 3000 and 6000 Hz.  He remarked that it 
is impossible to determine if there was a change in hearing 
at 3000 or 6000 Hz during military service because the 
veteran's hearing was not tested at induction.  All other 
thresholds from 500 to 4000 Hz were well within normal limits 
and no changes were seen during military service.  The 
reviewing audiologist stated that if the veteran were to 
request records of annual hearing tests from Exxon Refinery 
(the place of employment as a tank car driver) from 1970 to 
1985, more information would be available to make a 
determination.

A VA physician also provided a medical opinion regarding the 
veteran's hearing test results.  The VA physician reported 
that entrance and discharge exams were normal for ears and 
hearing.  He stated that the veteran's high frequency hearing 
loss, in this case is most likely caused by or as a result of 
age and/or exposure to loud noise at work.  He concluded that 
it is not caused directly or indirectly by any activity in 
service.

The veteran worked Exxon Refinery oil fields from 1970 to 
1985.  According to the veteran, hearing protection was 
mandatory and he wore it at all times.  Although the examiner 
did not question the veteran regarding yearly hearing 
testing, the examiner opined that it was probably routine to 
conduct annual testing.  There are no records regarding the 
veteran's hearing from the Exxon Refinery from this time 
period although there are other records from the clinic 
provided by the clinic as responsive to specific inquiries by 
VA regarding individual medical issues.  VA has not requested 
any medical records regarding the veteran's hearing from 
Exxon's Refinery.

Accordingly, the case is REMANDED for the following action: 
    
1.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians, and/or medical 
facilities that have provided him with any 
treatment for his hearing loss since his 
separation from service, and secure all 
available relevant reports not already of 
record from those sources.  Specifically: 
Exxon Company, USA Baton Rouge Refinery, 
Medical Directory  701 Loyola Avenue, New 
Orleans, Avenue 70113; AND Dr. Farmer, 
Baton Rouge
    
To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made. The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to secure 
the records.

2.  After the above development has been 
completed, the AMC/RO should arrange a VA 
hearing examination to  examine the 
veteran and to provide a written opinion 
as to the etiology and onset of the 
veteran's current hearing loss, if any.  
The examiner(s) are requested to review 
the veterans claims file and provide an 
opinion as to the medical probability that 
any documented hearing-related condition 
is related to the acoustic trauma the 
veteran may have experienced in service as 
opposed to that which he experienced in 
relation with his post-service 
occupational history or some other cause 
or causes.

Specifically, the examiner(s) are 
requested to state whether the veteran's 
defective hearing, if any, is related to 
any incident of military service, and 
state the reasons for such an opinion. The 
opinion should include a discussion of the 
effect and significance, if any, of post-
service noise exposure. If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
hearing loss should be readjudicated.  If 
the benefit sought on appeal remains all 
or in part denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto. The case should then be returned 
to the Board for further review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



